DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Hou (US 20090324010 A1, hereinafter “Hou”)
Kim (US 20150265920 A1, hereinafter “Kim”)
Kazunari et al. (JP 2018072939 A, hereinafter “Kazunari”)

Response to Arguments
Applicant’s arguments filed on 02/02/2022 have been fully considered and are moot in view of the new ground of rejections set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 and 12 recites the limitation “The control apparatus according to claim 41” in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim since there is no claim 41 in the claim listing. It seems applicant meant to change the claim from depending on claim 4 to depend on claim 1 instead.
Claim 11 depends on claim 10 and is therefore rejected on the same ground as claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 20090324010 A1, hereinafter “Hou”) in view of Kim et al and in view of Kazunari et al. (JP 2018072939 A, hereinafter “Kazunari”).
Regarding claims 1, 13, 15 and 16:
Hou teaches a control apparatus (Hou [0002], figs. 1 and 3, where Hou teaches or suggests a control apparatus, system, non-transitory computer readable program (computer), and method) comprising:
At least one processor (Hou [0017]-[0018], where Hou discloses at least one digital signal processor) cause the control apparatus to act as:
 (Hou [0008], where Hou teaches tracking subject in image capturing by at least one camera. To track the subject the subject has to be extracted and/or separated from other subjects or other elements in the image);
an estimation unit configured to estimate a skeleton of the subject extracted by the extraction unit (Hou [0008], [0025], wherein the characteristic of the subject identification and tracking include determining skeleton features of the subject); and
a control unit configured to control an angle of view of the image capturing apparatus based on a result of the estimation by the estimation unit (Hou [0008], [0023], [0025], where Hou teaches controlling the angle of the camera for capturing the image based on the characteristics features estimation such as the skeleton of the subject).
Hou fails to explicitly teach that the extracting a first and a second subject;
However, Hou teaches detecting a plurality of target objects or subjects from images captured by a camera device and perform tracking of the subjects (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to extract the subject to bet tracked from background and other elements in the image such that the subject is not mixed up and taking for another and vice versa.
Hou fails to teach estimate a motion of the first subject based on the estimated skeleton of the second subject, the motion of the first subject being caused by a motion of the second subject after the image is captured.
(Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13). 
Furthermore, Kazunari in the same line if endeavor teaches a processing program, video processing method and video processing apparatus, wherein  an object position estimation unit 33 estimates the position of the ball from the movement locus of the ball holder (step S26). Specifically, the movement trajectory of the ball during the period in which the ball is lost is considered to be the same as that of the ball holder (Kazunari [0034]-[0035], [0069]-[0071], figs. 14-17 and 29-31).
Therefore, taking the teachings of Hou, Kim and Kazunari as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to track an subject based on the skeleton of another object such as a ball, in order to determine their location with respect to each other such two people, one person and a car and if the person is in the car or not such as a driver location by determining the skeleton or the car , a person and a dog,  or a player in game with respect to a ball etc.

Regarding claim 2:
Hou in view of Kim and in view of Kazunari teaches wherein the estimation unit identifies a centroid position of the second subject based on the skeleton of the second subject and estimates a motion of the second subject based on the centroid position (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, where the center of gravity is determine based on the characteristics of the subject which can be a skeleton of the subject).
Regarding claim 3:
Hou in view of Kim and in view of Kazunari teaches wherein the estimation unit identities an orientation of the second subject based on the skeleton of the second subject and estimates the motion of the second subject based on the orientation (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, where the system perform subject tracking that includes direction and how the subject moves).
Regarding claim 14:
Hou in view of Kim and in view of Kazunari teaches further comprising the image capturing apparatus (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13).

Regarding claim 4:
Hou in view of Kim and in view of Kazunari teaches wherein the at least one processor causes the control apparatus to act as an association unit configured to associate the first subject set as an image capturing target with the second subject, the second subject being captured in the image and being different from the first subject, wherein the estimation unit estimates the motion of the second subject based on the skeleton of the second subject (Hou [0025], [0039], Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13; Kazunari [0034]-[0035], [0069]-[0071], figs. 14-17 and 29-31).
Regarding claim 5:
(Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13; Kazunari [0034]-[0035], [0069]-[0071], figs. 14-17 and 29-31).
Regarding claim 6:
Hou in view of Kim and in view of Kazunari teaches wherein the association unit associates the second subject with the first subject, the second subject being at a shortest distance away from the first subject (Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13; Kazunari [0034]-[0035], [0069]-[0071], figs. 14-17 and 29-31).
Regarding claim 7:
Hou in view of Kim and in view of Kazunari teaches wherein the estimation unit estimates the motion of the second subject after the image is captured, based on the skeleton of the second subject, and estimates the motion of the first subject after the image is captured, based on the estimated motion of the second subject (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13; Kazunari [0034]-[0035], [0069]-[0071], figs. 14-17 and 29-31).
Regarding claim 8:
Hou in view of Kim and in view of Kazunari teaches wherein estimated motion of the first subject includes a movement amount of the first subject, and the control unit determines a control amount for controlling an angle of view of the image capturing apparatus based on the movement amount of the first subject (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13 Kazunari [0034]-[0035], [0069]-[0071], figs. 14-17 and 29-31).

Regarding claim 9:
Hou in view of Kim and in view of Kazunari teaches wherein the control unit controls at least one of a direction and a magnitude of the angle of view in a manner such that the first subject is captured within the angle of view (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1; Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13; Kazunari [0034]-[0035], [0069]-[0071], figs. 14-17 and 29-31).
Regarding claim 10:
Hou in view of Kim and in view of Kazunari teaches wherein the control unit controls a magnification ratio of the image capturing, apparatus in a manner such that the skeleton of the second subject is captured within an angle of view of the image capturing apparatus and an enlarged image of the second subject is captured, wherein the extraction unit extracts the second subject from the image obtained by capturing an enlarged image of the second subject, and wherein the estimation unit estimates a motion of the second subject extracted by the extraction unit (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13; Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13, Kazunari [0034]-[0035], [0069]-[0071], figs. 14-17 and 29-31, where the combination teaches zooming to capture the subject as desired and preferable centered and angle of view while performing tracking of the object).
Regarding claim 11:
Hou in view of Kim and in view of Kazunari teaches wherein the control unit controls the magnification ratio of the image capturing apparatus in a manner such that a predetermined number of the second subjects are captured within the angle of view of the image capturing (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13; Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13).
Regarding claim 12:
Hou in view of Kim and in view of Kazunari teaches wherein the second subject is a human body, and wherein the estimation unit estimates a motion of the human body based on skeleton information about a skeleton of the human body (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13; Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        March 29, 2022